Citation Nr: 0303450	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  92-01 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	William T. Bogue, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to March 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Specifically, it is noted that the appeal stems 
from a December 1990 rating decision wherein the RO denied 
numerous issues, to include the disability at issue.  The 
veteran appealed.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in August 1991, a transcript of which has been 
associated with the claims file.

The issue was remanded by the Board in February 1993 but 
ultimately it was denied in a March 1996 Board decision.  The 
denial was appealed to the U.S. Court of Veterans Appeals for 
Veterans Claims (CAVC) which issued a memorandum decision in 
1999.  The CAVC vacated and remanded the case, ruling that 
the Board did not provide adequate reasons and bases for its 
conclusion in denying the claim of service connection for 
residuals of a head injury.  In an April 2000, after 
adjudicating other issues then pending on appeal and finding 
the veteran's claim of service connection for residuals of a 
head injury to be well grounded, the Board remanded the case 
to the RO for further development and adjudicative action.

In September 2002 the RO most recently affirmed the 
determination previously entered.

The claim is once again before the Board for further 
appellate review.  


FINDING OF FACT

The probative, competent medical evidence establishes that 
the veteran has no chronic acquired disorder linked to a head 
injury or any incident of service origin.  


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was seen with complaints of headaches of one 
day's duration after having been struck on the head in hand-
to-hand combat.  The assessment was slight bruise.  There 
were no further complaints or treatment associated with this 
incident indicated in the veteran's SMRs, to include his 
separation examination report.  

The claims file shows that the veteran filed a claim for 
compensation benefits in October 1990.  At that time, he 
noted that he had incurred a head injury in 1981.  

A private physician reported in November 1990 it was his 
opinion that the veteran's complaints of shoulder, neck and 
arm pain were related to the inservice head injury.  (The 
Board notes that service connection for cervical and thoracic 
spine disabilities were denied in April 2000 and are no 
longer on appeal.)  

In a December 1990 rating decision the RO denied the 
veteran's claim for service connection for residuals of a 
head injury noting that there was no evidence of chronicity 
that would support a conclusion that the inservice head 
injury was related to any current symptomatology.  



The veteran appealed and submitted additional private and VA 
treatment records from 1991 regarding another issue that was 
on appeal at the time.  No treatment records regarding 
residuals of a head injury were submitted, and the claim was 
denied again by the RO in June 1991.  

In an August 1991 statement a private physician opined that 
the veteran needed a neurological evaluation as he 
demonstrated unusual symptoms which might be associated with 
his head injury.  

At a hearing in August 1991, the veteran said that he was 
blindsighted while playing football during service and 
knocked unconscious.  He had experienced headaches ever since 
that injury.  He associated feelings of rage and problems 
with mental alertness with the injury.  

A hearing officer determined in August 1991 that service 
connection was not warranted for residuals of a head injury 
as it would be speculative to relate the veteran's present 
psychological/neurological symptoms to the injury in service 
in the absence of continuity of treatment and findings.  

In February 1993, the Board remanded the claim for additional 
evidentiary development to include an examination.  

An April 1991 statement added to the record in May 1993 shows 
a private physician noted that the veteran had suffered a 
head injury during service and that he now complained of 
severe headaches.  

In 1993 and in support of his claim, the veteran submitted 
numerous statements and newspaper articles and/or magazine 
excerpts pertaining to marijuana usage and/or religious 
topics.  In statements he has asserted that the literature is 
medical evidence in that religion, magic, and medicine have 
been intermingled since ancient times.  

Also added to the record in 1993 were VA treatment records 
reflecting treatment for inguinal hernia and cervical spine 
complaints.  The veteran underwent a VA psychiatric 
evaluation in September 1993.  The final diagnoses included 
history of cannabis abuse and schizotypal personality 
disorder, manifested by odd beliefs, magical thinking, sixth 
sense, ideas of reference and unusual perceptual experience 
and suspiciousness.  The examiner noted that the veteran 
related an inservice head injury to his way of thinking.  Due 
to the veteran's prolonged cannabis abuse, the examiner noted 
that one must consider cannabis delusional disorder.  It was 
noted that the veteran did not appear to be showing a 
schizophrenic paranoid process but more of a personality 
disorder type.  The examiner opined that there was no 
relationship between the veteran's present symptomatology and 
any event that had occurred in service.  

In December 1993 the RO again denied service connection for 
residuals of a head injury.  

Subsequently added to the record were private and VA records 
from 1994.  These records reflect that the veteran 
participated in individual therapy sessions at a private 
facility.  The various diagnoses of his psychiatric problems 
included organic delusional disorder, organic hallucinosis, 
organic mood disorder and polysubstance dependence.  A VA 
magnetic resonance imaging (MRI) in April 1994 showed that 
there was a small area of decreased signal in the right 
medial cerebellum that was probably related to old trauma.  A 
private examiner who reviewed that record indicated that 
these findings "could be" related etiologically to the 
veteran's delusional symptoms.  An electroencephalogram (EEG) 
performed that same day was interpreted as normal.  

As reported earlier, the Board denied the claim for service 
connection for residuals of a head injury in a March 1996 
decision which was vacated and remanded by the CAVC in 1999.  
In April 2000, the Board found the veteran's claim well 
grounded and remanded the claim to the RO for further 
development and adjudicative action.  

In a statement dated in August 2000 a friend of the veteran 
reported that they had been friends for 14 years.  He stated 
that he was a retired psychiatric social worker and teacher.  
He noted that the veteran's dysfunction had grown in 
intensity over the years with the supernatural becoming a 
guiding force in his life.  

Added to the record were private and VA records dated from 
2000 and 2001.  Pertinent to the claim at hand was a private 
examination report dated in September 2000 which reports that 
the veteran had undergone cognitive testing.  In the summary 
of the report, it was noted that the veteran believed that 
his current psychiatric symptoms were the result of an 
inservice head injury.  The report noted that the head injury 
was a potential explanation for his current difficulties.  It 
was also noted that the test results were not inconsistent 
with an organic etiology.  However, the veteran's 
psychological and memory impairment were probably best 
explained by a naturally occurring shizo-affective disorder.  

Also added to the record were private records which show that 
the veteran was seen on December 6, 1999.  At that time, he 
made reference to his history of an inservice head injury.  
His polysubstance abuse was also noted.  Other private 
records included one dated on October 12, 2000, which noted 
that the veteran had cognitive testing which did not indicate 
organicity.  A record dated the following day reflects that 
he met the criteria for a schizo-affective disorder and 
antisocial personality disorder.  On October 26, 2000, it was 
noted that although he believed that his psychiatric 
impairment was the result of head injury, it was probable 
that it was a naturally occurring illness.  

VA examinations were conducted in March and April 2001.  Upon 
psychiatric evaluation the examiner noted that the veteran's 
claims file had been reviewed.  He related that since the 
inservice head injury he had experienced a kind of epilepsy 
and poor judgment when under stress.  He denied having any 
actual seizures.  He soon thereafter started self-medicating 
with aspirin and marijuana.  He started having fits of 
outrage.  He thought that this had something to do with his 
head injury.  

The veteran said that he had felt suicidal in the past but 
not now.  He had occasional panic attacks.  He did not have 
problems with concentration.  The report noted that there 
were no problems with the veteran with any other of the 
typical cognitive effects of traumatic brain injury.  The 
diagnostic impression was marijuana abuse, recently 
abstaining; amphetamine abuse, abstaining.  An additional 
diagnosis of schizotypal personality disorder was provided.  

The examiner indicated that the veteran presented in much 
similar fashion as in a previous examination when he and 
another examiner had come to the conclusion that the veteran 
appeared most likely to have a schizotypal personality 
disorder.  It was noted that this was not likely to be 
related to any previous head injury as all of the evidence 
pointed to a functional psychiatric problem as opposed to an 
organic psychiatric problem.  It was noted that people with 
schizotypal personality disorders can decompensate into a 
more florid psychosis under specific stressors, to include 
substance abuse.  The examiner also noted that it was not 
unusual for one to look back into his history to pick out an 
event that happened to which he could ascribe subsequent 
psychiatric problems.  The examiner added that, in this case, 
there was no evidence that there was a connection.  In 
support of this conclusion, the examiner noted that there was 
no indication of cognitive problems.  

Neurological testing in April 2001 also included a review of 
the veteran's claims file.  Following his examination, the 
neurologist diagnosed minor head injury, remote.  The 
examiner noted that there was no significant period of 
amnesia, and, only slight, if any, loss of consciousness at 
the time of the injury.  As to the 1994 MRI report, the 
examiner noted that the abnormality was in an unusual place 
for an individual who had sustained a head injury to suffer a 
lesion.  Further, a cerebellar lesion would result in 
problems with coordination and not an organic delusional 
disorder.  Additionally, the examiner indicated that it would 
be quite unusual for one to develop symptomatology 10 years 
after such a relatively minor traumatic event.  The veteran's 
history of substance abuse in the intervening years could 
explain many of his personality changes.  The examiner opined 
that it was more likely than not that the veteran's 
psychiatric illness was not present on an organic basis.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2002);  38 C.F.R. § 3.303 
(2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.30 does not relieve a claimant of the burden of providing a 
medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When, after careful consideration of all of the evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the veteran.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  
The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2002).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).
Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the disability at issue, a 
rationale of the denial, and he was notified of his appellate 
rights.  

In correspondence dated in October 2001, the provisions and 
requirements of the VCAA of 2000 were discussed.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159.  This 
correspondence shows that the veteran was advised to submit 
evidence in support of his claim.  He was advised of evidence 
he could submit himself or to sufficiently identify evidence 
so that VA could obtain it for him.  Such notice sufficiently 
placed the veteran on notice of what evidence could be 
obtained by whom and advised him of his responsibilities if 
he wanted such evidence to be obtained by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  


The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives.  See Quartuccio, supra.

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part above.  However, the Board finds 
that the preponderance of the evidence is against a claim for 
service connection a chronic acquired disorder which may be 
considered residuals of a head injury or any incident of 
service origin.  The Board finds sufficient evidence to show 
that the veteran incurred a slight trauma to the head during 
service that did not result in a chronic disorder and that 
any current symptomatology is not related to the injury.  



It is noted that the veteran reported a head injury when he 
initially filed a claim for benefits in 1990.  However, no 
residuals of that head injury have been convincingly shown.  
While there have been private physicians who reported that 
the veteran's complaints were related to his inservice head 
injury, the Board notes, that despite these findings, the 
medical evidence does not establish the required nexus 
between any current disorder no matter how diagnosed and any 
incident of service.  

In so finding, the Board notes the numerous opinions of 
record, to include those made following psychiatric and 
neurological exams in 2001 that there was no causal 
relationship that can be supported or inferred between the 
veteran's in-service head trauma and the subsequent diagnosis 
of schizotypal personality disorder.  

Although this conclusion is in direct contrast to statements 
by private physician's of record, the Board finds the 
reasoning of the examiners as stated in the March and April 
2001 examination reports as more persuasive than that of 
statements that support the veteran's claim.  

It is the Board's responsibility to assess the credibility 
and weight given to evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

In this regard, the Board finds that while private records 
from 1990 and 1994 reflect that the veteran's psychiatric 
complaints could have resulted in his symptoms, the findings 
of the examiners in the 2001 VA medical examinations were 
based on a complete and thorough review of the veteran's 
SMRs, and his medical history in addition to his condition at 
the time of examination.  




By contrast, it does not appear that the private examiners 
had seen the veteran's complete records.  These evaluations 
of the veteran appear to be based on a history related by the 
veteran, and not on a review of the veteran's records.  It 
appears that these nexus opinions originated solely from the 
veteran's in-service history of complaints and treatment.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).  

With respect to the opinions of the private physicians, the 
Board observes that there is no treating physician rule in 
the context of veterans' benefits claims.  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001).

The CAVC has held that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another, provided that the Board gives an adequate statement 
of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 
(1995).  The VA examiners in early 2001 have in effect 
discounted any reasonable or possible association or linkage 
between the veteran's in-service reported head injury and any 
of the variously diagnosed disorders provided to account for 
his varied symptomatology.

Finally, the Board must address that statement made by the 
veteran and others which attempt to establish a nexus between 
the veteran's in-service head injury and postservice 
complaints, to include the diagnosis of a personality 
disorder.  Although the veteran is competent to testify as to 
the symptoms he has experienced, and his friend is competent 
to testify as to the symptoms observed since the veteran's 
separation from the service, neither is competent to testify 
that what the veteran experienced in service is the same 
disorder with which he is currently diagnosed.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) ("Lay testimony is 
competent only when it regards the features or symptoms of an 
injury or illness...Should [it] begin to address, for 
example, medical causation, that portion of the testimony 
addressing the issue of medical causation is not 
competent."); see also Ross v. Derwinski, 3 Vet. App. 141 
(1992).  

Further, it is noted that the record includes various 
newspaper columns and magazine articles the veteran has 
submitted in support of his claim.  The majority of the 
submissions do not pertain to the medical issue at hand, and 
they are very general in nature and do not address the 
specific facts of the veteran's claim before the Board.  As 
this generic medical journal or treatise evidence does not 
specifically state an opinion as to the relationship between 
the veteran's current symptoms and inservice head injury, it 
is insufficient to establish the element of medical nexus 
evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for residuals of a head injury.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  38 U.S.C.A. § 5107(b); See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

